Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 8th, 2022, with respect to the rejection of Claim 15 under 35 U.S.C. 102, have been fully considered but they are not persuasive. Examiner appreciates Applicant's response but respectfully disagrees that Bergamini et al. fails to teach all the limitations of amended Claim 15.
Applicant argues that Bergamini fails to disclose the limitations of previously presented Claim 16, now incorporated into Claim 15. Applicant argues on page 9 that Bergamini
“explicitly discloses outer diaphragms 139 all having through apertures 171 (shown in Fig. 6) formed therein and that are axially aligned to collectively define a continuous passageway 173 extending from an axial transfer channel 155 to an end diaphragm 139A. Nowhere in Bergamini does it disclose a reservoir defined as a space between an inner surface of the outer housing and an outer surface of the second set of pump stages, as claimed. In particular, Bergamini's passageway 173 (analogized as the claimed 'reservoir') is defined entirely within the set of outer diaphragms 139 (analogized as the claimed second set of pump stages) itself”.
Examiner respectfully disagrees that Bergamini fails to teach the limitations of previously presented Claim 16 now incorporated into Claim 15. As noted in page 6 of the nonfinal office action, Examiner is interpreting the outer portion of the diaphragms to be part of the outer housing. The inner portion of the diaphragms defines an outer surface of the second set of pump stages as seen in Fig. 4 of Bergamini. Therefore, Examiner asserts that the continuous passageway that Examiner is interpreting as the claimed reservoir is defined as a space between the inner surface of the outer housing and an outer surface of the second set of pump stages, even if the passageway is .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergamini et al. (US Patent Application Pub. No. 20150330391).
Regarding Claim 15, Bergamini et al. discloses a multi-stage pump comprising: an outer housing having an inlet and an outlet (paragraph 0039 – suction module, cover, and diaphragms together form outer housing; Fig. 2 #111,119 – inlet and outlet, respectively); a first set of pump stages disposed at a first end of the outer housing for directing fluid in a first direction from the inlet of the outer housing to a central portion of the outer housing (paragraph 0031; Fig. 2 #113 – first set of pump stages); a second set of pump stages disposed at a second end of the outer housing, the second end being opposite to the first end of the outer housing (paragraph 0031; Fig. 2 #115 – second set of pump stages), the second set of pump stages directing the fluid in a second direction, opposite to the first direction, from the second end of the multi-stage pump to the central portion of the outer housing (paragraphs 0041-0044); and a diffuser disposed in the central portion of the outer housing at a location between the first set of pump stages and the second set of pump stages (paragraph 0031; Fig. 2 #117 – intermediate crossover module as diffuser), the diffuser comprising: an outer circumferential passage extending in a longitudinal direction through the diffuser for directing fluid in the longitudinal direction from an outlet end of the first set of pump stages to an inlet end of the second set of pump stages (paragraph 0048; Fig. 4 #155 – axial transfer channel as outer circumferential passage), and an inner passage extending in a radial direction through the diffuser for directing fluid exiting an outlet end of the second set of pump stages in a direction tangential to the direction fluid flows through the outer circumferential passage wherein the fluid flowing in the inner passage is directed radially away from the diffuser (paragraph 0044-0047; Fig. 2 – passage from inner chamber #143 to delivery manifold #147 as outer circumferential passage), wherein a reservoir is defined as a space between an inner surface of the outer housing and an outer surface of the second set of pump stages, and wherein the reservoir directs the fluid expelled from the outer circumferential passage of the diffuser to the inlet end of the second set of pump stages (paragraphs 0064-0066; Fig. 4 #173 – continuous passageway as reservoir).
Regarding Claim 17, Bergamini et al. discloses all the limitations of Claim 15 above. Bergamini et al. further discloses wherein a vane is disposed within the outer circumferential passage (paragraphs 0047-0050; Fig. 5 – axial transfer channels #155 as outer circumferential passage are formed by vanes – see below).

    PNG
    media_image1.png
    506
    541
    media_image1.png
    Greyscale

Regarding Claim 18, Bergamini et al. discloses all the limitations of Claim 17 above. Bergamini et al. further discloses wherein a through-hole is formed in the vane, the through hole defining at least a portion of the inner passage extending in the radial direction through the diffuser (Fig. 5 #167 – discharge aperture as through-hole – see above).
Allowable Subject Matter
Claims 1-2, 4-5, 7-14, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:1

Claim 1 is directed towards an unobvious improvement to multi-stage pumps. Specifically, Applicant claims a multi-stage pump comprising: a first set of pump stages directing fluid in a first direction from a first end of the multi-stage pump to a diffuser casing disposed at a central portion of the multi-stage pump; and a second set of pump stages directing the fluid expelled from the diffuser casing in a second direction, opposite to the first direction, from a second end of the multi-stage pump to the diffuser casing; and the diffuser casing comprising: a first inlet that receives the fluid directed from the first set of pump stages, a first outlet that expels the fluid received by the first inlet toward the second end of the multi-stage pump, a first vane disposed in a first internal passage extending from the first inlet to the first outlet, and a chamber, wherein the diffuser casing receives the fluid from the first set of pump stages and directs the fluid toward the second end of the multi-stage pump and receives the fluid from the second set of pump stages within the chamber and directs the fluid in a radially outward direction with respect to a longitudinal axis of the multi-stage pump, and wherein a through-hole extends through the first vane, and wherein the through-hole directs the fluid in the radially outward direction and expels the fluid received in the chamber to an outside of the diffuser casing.
While known prior art discloses similar multi-stage pumps, none of the known prior art, alone or in combination, teaches such a multi-stage pump that includes a through-hole extends through the first vane, and wherein the through-hole directs the fluid in the radially outward direction and expels the fluid received in the chamber to an outside of the diffuser casing. Therefore, the combination of features is allowed.
Claims 2, 4-5, and 7-14 are allowable due to their dependency on Claim 1.
Claim 19 is directed towards an unobvious improvement to multi-stage pumps. Specifically, Applicant claims a multi-stage pump comprising: a first set of pump stages directing fluid in a first direction from a first end of the multi- stage pump to a central portion of the multi-stage pump, wherein the first direction is parallel to a longitudinal axis of the multi-stage pump; a second set of pump stages directing the fluid in a second direction, opposite to the first direction, from a second end of the multi-stage pump to the central portion; a diffuser casing disposed at the central portion and having a first inlet that receives the fluid directed from the first set of pump stages, a first outlet that expels the fluid received by the first inlet, a second inlet that receives the fluid directed from the second set of pump stages, and a second outlet that directs the fluid to a chamber within the diffuser casing; and an outer housing that encases the first set of pump stages, the second set of pump stages, and the diffuser casing, wherein the diffuser casing further comprises a first casing and a second casing, the first casing having a first vane that defines a first internal passage from the first inlet to the first outlet, and the second casing having a second vane that defines a second internal passage from the second inlet to the second outlet, wherein a through-hole is formed in the first vane, and wherein the through-hole directs the fluid in a radial direction with respect to the longitudinal axis of the multi-stage pump and expels the fluid received in the chamber to an outside of the diffuser casing, and wherein a reservoir is defined as a space between an inner surface of the outer housing and an outer surface of the second set of pump stages, and wherein the reservoir directs the fluid expelled from the first outlet to the second end of the multi-stage pump.
While known prior art discloses similar multi-stage pumps, none of the known prior art, alone or in combination, teaches such a multi-stage pump that includes the second casing having a second vane that defines a second internal passage from the second inlet to the second outlet. Therefore, the combination of features is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745